688 N.W.2d 78 (2004)
CATALINA MARKETING SALES CORP.
v.
DEPARTMENT OF TREASURY.
Nos. 121673, 121674.
Supreme Court of Michigan.
October 21, 2004.
SC: 121673, 121674. COA: 221811, 221890.
On May 5, 2004, we issued our opinion remanding this case to the Michigan Tax Tribunal to apply the incidental to service test adopted in that opinion. 470 Mich. 13, 678 N.W.2d 619. The Tribunal issued its decision on remand on July 29, 2004. Having reviewed the decision and the supplemental briefs filed by the parties, we AFFIRM the decision of the Tribunal that the transactions in issue is not subject to the sales tax.